DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,422,449 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 reads on patented claim 1 as follow: a white light generator that uses a blue laser as a light source to generate blue light and yellow light based on the blue laser and generates white light including the generated blue light and yellow light (column 34, lines 3-6) comprising: a rectangular light generating lens that generates excitation light of a rectangular shape from the blue light from the blue laser as the light source (column 34, lines 13-15); and a phosphor wheel that has a phosphor coat region which is coated with a phosphor and which covers an irradiation region that is irradiated with the excitation light of the rectangular shape to emit yellow light (column 34, lines 16-19), wherein, an arrangement is such that, when, in the phosphor wheel, a horizontal direction of the white light generator is set to an x-axis, a vertical direction of the white light generator is set to a y-axis, a center o of the phosphor wheel is set to a center (column 34, lines 20-25), an angle [Symbol font/0x71] is defined such that a counterclockwise direction is positive with respect to the x-axis, a length in a y-axis direction of a rectangular shape of the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel is represented by v, and a length in an x-axis direction is represented by h (column 34, lines 25-31), the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel satisfies h < v (column 34, lines 31-33), and a center of the rectangular shape is arranged to be within any one of a region having an angle of 45° or more and 135° or less and a region having an angle of 225° or more and 315° or less in the phosphor coat region of the phosphor wheel (column 34, lines 33-37), wherein an arrangement is such that the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel satisfies h > v (column 34, lines 39-41), and the center of the rectangular shape is arranged to be within any one of a region having an angle of 0° or more and 45° or less (column 34, lines 41-44), a region having an angle of 135° or more and 225° or less, and a region having an angle of 315° or more and 360° or less in the phosphor coat region of the phosphor wheel (column 34, lines 44-47), or wherein an arrangement is such that the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel satisfies h = v (column 34, lines 48-50), and the center of the rectangular shape is within any one of a region having an angle of 22.5° or more and 67.5° or less, a region having an angle of 112.5° or more and 157.5° or less (column 34, lines 50-54), a region having an angle of 202.5° or more and 247.5° or less, and a region having an angle of 292.5° or more and 337.5° or less in the phosphor coat region of the phosphor wheel (column 34, lines 54-57).
Claim 2 reads on patented claim 2 as follow: an array lens is included in the rectangular light generating lens (column 34, lines 59-60).
Claim 3 reads on patented claim 3 as follow: the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel is arranged so that an extension line from the center of the phosphor wheel and a diagonal line of the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel substantially are overlapped with each other (column 34, 61-67).
Claim 4 reads on patented claim 3 as follow: the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel is arranged so that an extension line from the center of the phosphor wheel and a diagonal line of the irradiation region of the excitation light of the rectangular shape irradiated to the phosphor wheel substantially are overlapped with each other (column 34, 61-67).
Claim 5 reads on patented claim 4 as follow: the white light generator includes: the rectangular light generating lens (column 35, lines 1-3); a dichroic mirror that is irradiated with blue light passing through the rectangular light generating lens (column 35, lines 4-5); a first condenser lens that focuses blue light being reflected by or passing through the dichroic mirror (column 35, lines 6-7); a diffusion plate that diffuses the blue light focused by the first condenser lens (column 35, lines 8-9); a second condenser lens that focuses the blue light passing through or being reflected by the dichroic mirror (column 35, lines 10-11); and the phosphor wheel that is irradiated with the excitation light of the rectangular shape that is the blue light focused by the second condenser lens (column 35, lines 12-14).
Claim 6 reads on patented claim 4 as follow: the white light generator includes: the rectangular light generating lens (column 35, lines 1-3); a dichroic mirror that is irradiated with blue light passing through the rectangular light generating lens (column 35, lines 4-5); a first condenser lens that focuses blue light being reflected by or passing through the dichroic mirror (column 35, lines 6-7); a diffusion plate that diffuses the blue light focused by the first condenser lens (column 35, lines 8-9); a second condenser lens that focuses the blue light passing through or being reflected by the dichroic mirror (column 35, lines 10-11); and the phosphor wheel that is irradiated with the excitation light of the rectangular shape that is the blue light focused by the second condenser lens (column 35, lines 12-14).
Claim 7 reads on patented claim 6 as follow: the white light generator includes: the rectangular light generating lens (column 35, lines 31-33), a dichroic mirror that is irradiated with blue light passing through the rectangular light generating lens (column 35, lines 34-35); a first condenser lens that focuses blue light being reflected by or passing through the dichroic mirror (column 35, lines 36-37); a diffusion plate that diffuses the blue light focused by the first condenser lens (column 35, lines 38-39); a second condenser lens that focuses the blue light passing through or being reflected by the dichroic mirror (column 35, lines 40-41); and the phosphor wheel that is irradiated with the excitation light of the rectangular shape that is the blue light focused by the second condenser lens (column 35, lines 42-44).
Claim 8 reads on patented claim 6 as follow: the white light generator includes: the rectangular light generating lens (column 35, lines 31-33), a dichroic mirror that is irradiated with blue light passing through the rectangular light generating lens (column 35, lines 34-35); a first condenser lens that focuses blue light being reflected by or passing through the dichroic mirror (column 35, lines 36-37); a diffusion plate that diffuses the blue light focused by the first condenser lens (column 35, lines 38-39); a second condenser lens that focuses the blue light passing through or being reflected by the dichroic mirror (column 35, lines 40-41); and the phosphor wheel that is irradiated with the excitation light of the rectangular shape that is the blue light focused by the second condenser lens (column 35, lines 42-44).
Claim 9 reads on patented claim 5 as follow: the dichroic mirror has a first region having a characteristic of transmitting one of the blue light and the yellow light and reflecting the other and a second region having a characteristic of reflecting or transmitting both the blue light and the yellow light (column 35, lines 16-20), wherein the blue light included in the white light output by the white light generator is obtained by allowing the blue light diffused by the diffusion plate to pass through the first condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 21-25), and wherein the yellow light included in the white light output by the white light generator is obtained by allowing the yellow light emitted from the phosphor to pass through the second condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 26-30).
Claim 10 reads on patented claim 5 as follow: the dichroic mirror has a first region having a characteristic of transmitting one of the blue light and the yellow light and reflecting the other and a second region having a characteristic of reflecting or transmitting both the blue light and the yellow light (column 35, lines 16-20), wherein the blue light included in the white light output by the white light generator is obtained by allowing the blue light diffused by the diffusion plate to pass through the first condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 21-25), and wherein the yellow light included in the white light output by the white light generator is obtained by allowing the yellow light emitted from the phosphor to pass through the second condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 26-30).
Claim 11 reads on patented claim 5 as follow: the dichroic mirror has a first region having a characteristic of transmitting one of the blue light and the yellow light and reflecting the other and a second region having a characteristic of reflecting or transmitting both the blue light and the yellow light (column 35, lines 16-20), wherein the blue light included in the white light output by the white light generator is obtained by allowing the blue light diffused by the diffusion plate to pass through the first condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 21-25), and wherein the yellow light included in the white light output by the white light generator is obtained by allowing the yellow light emitted from the phosphor to pass through the second condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 26-30).
Claim 12 reads on patented claim 5 as follow: the dichroic mirror has a first region having a characteristic of transmitting one of the blue light and the yellow light and reflecting the other and a second region having a characteristic of reflecting or transmitting both the blue light and the yellow light (column 35, lines 16-20), wherein the blue light included in the white light output by the white light generator is obtained by allowing the blue light diffused by the diffusion plate to pass through the first condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 21-25), and wherein the yellow light included in the white light output by the white light generator is obtained by allowing the yellow light emitted from the phosphor to pass through the second condenser lens and performing reflection or transmission of the dichroic mirror (column 35, lines 26-30).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kikuma et al. (US Pub. No. 2018/0067389 A1) discloses a projection image display device including: a light source that emits a blue illumination light; a phosphor that produces, in a region irradiated by the blue illumination light, a yellow illumination light including a component in a red band and a component in a green band from a portion of the blue illumination light and that reflects the blue illumination light and the yellow illumination light; and a filter that reflects a portion of the blue illumination light reflected by the phosphor toward the phosphor. The filter reflects the portion of the blue illumination light to be imaged at a position displaced from a region on a phosphor surface irradiated by the blue illumination light, and the phosphor produces a yellow illumination light also from the blue illumination light reflected by the filter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



11/03/2022